  Case 1:21-cv-04240-GHW-BCM Document 15 Filed 06/08/21 Page 1 of 2




                                                                           RCOLEMAN@DHILLONLAW.COM
                                                                                ADMITTED IN NEW JERSEY AND NEW YORK



                                              June 8, 2021




BY ECF


Hon. Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re:     James O’Keefe III v. Twitter, Inc.
                       1:21-cv-04240-GHW-BCM_____

Dear Judge Woods:

       We represent plaintiff James O’Keefe and write concerning defendant Twitter’s
removal of this to this Court. Because the assertion of diversity jurisdiction set forth in
Twitter’s Notice of Removal appears unsupportable, we write to request a pre-motion
conference pursuant to Your Honor’s rules to discuss a motion for remand.

        On Friday, June 4th we wrote to Twitter’s counsel and observed that under Magistrate
Judge Moses’ civil practice rules, “All parties should be prepared to discuss at the initial
pretrial conference any pending or anticipated motions as well as the basis for subject matter
jurisdiction.” In anticipation of that discussion, our letter observed that Paragraph 8 of
Twitter’s notice of removal relies on several case citations as authority for the proposition that
a claim for reputational damages necessarily implies a prayer for money damages exceeding
$75,000. But the cases cited by Twitter do not support this assertion.

       In the primary case Twitter cites, Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291
(2d Cir. 2000), the Court noted that – unlike here – “the plaintiffs’ state complaint did not


                               DHILLON LAW GROUP INC.
                                   A CALIFORNIA PROFESSIONAL CORPORATION

               8 HILLSIDE AVENUE, SUITE 103 MONTCLAIR, NJ 07042| 973-298-1723
      Case 1:21-cv-04240-GHW-BCM Document 15 Filed 06/08/21 Page 2 of 2

June 8, 2021
Page 2 of 2

specify the particular amount of damages sought; its ad damnum clause . . . [but] requested
that plaintiffs recover ‘the damages determined to have been sustained by each of them,’
together with an unspecified sum of punitive damages.” Id. at 296. Even then, the Second
Circuit did not find that jurisdiction appeared from the pleadings but remanded for further
proceedings.

       In contrast, the Complaint in this case makes no claim for actual damages arising
from lost income or other reputational damages. And while punitive damages may, in general,
be counted toward the jurisdictional threshold, courts “will consider those punitive damages
with heightened scrutiny,” Nwanza v. Time, Inc., 125 Fed. Appx. 346, 349 (2d Cir.
2005), based on the applicable substantive law. And New York law does not support the award
of punitive damages for defamation in the absence of actual damages, regardless of amount.
See, Richards v. Constr. & Gen. Bldg. Laborers Loc. 79, 25 Misc. 3d 1212(A), 901 N.Y.S.2d
910 (Sup. Ct. 2009).

         The other cases cited in Twitter’s Notice of Removal are also inapposite. In Burns v.
King, 160 F. App'x 108, 111 (2d Cir. 2005), as Twitter acknowledges in the Notice, the
allegation of damages exceeding the jurisdiction minimum was set forth in the complaint itself.
Again, that is not so here. As for Kogan v. Facebook, Inc., 334 F.R.D. 393, 397 (S.D.N.Y.
2020), also cited in the Notice of Removal, that decision says nothing about whether removal
in that case was “appropriate” or not.

        For these reasons, it does not appear that the diversity jurisdictional minimum is met
based on the Complaint’s allegations, which is what the law requires. We requested, in our
June 4th letter to Twitter’s counsel, that Twitter respond by today’s date to allow time for a pre-
motion letter request to Your Honor in connection with a motion to remand. Twitter did
respond today, but only to say that it would discuss the issue with its client, and to make it
clear that its response did not constitute an acknowledgment of Mr. O’Keefe’s assertions about
jurisdiction.

         It was Twitter’s burden, however, to determine the proprietary of removal before it
filed its Notice. In the absence of a prompt substantive engagement by Twitter of the points
raised above even four days after we raised them, Mr. O’Keefe submits this request for a
prompt pre-motion conference concerning subject matter jurisdiction.

                                        Respectfully submitted,


                                        Ronald D. Coleman




                                 DHILLON LAW GROUP INC.
                                     A CALIFORNIA PROFESSIONAL CORPORATION

                8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
